Title: To George Washington from Charles Lee, 18 April 1796
From: Lee, Charles
To: Washington, George


        
          Sir
          Philadelphia 18th April 1796
        
        I have conversed with Mr Rawle on the petition of Daniel Hamilton for a pardon of his offence and on the petition of Daniel Leet and others for a general pardon of all those concerned in the late western insurrection to whom the clemency of government has not yet been extended.
        We concur in opinion that so long as any offender keeps himself out of the power of that court to which he is properly amenable, he is not to be deemed a fit object of mercy. Daniel Hamilton is of this description. Having fled the justice of that court before whom he is triable he remains in Kentucky and from thence sends his petition. Perhaps in that state he beleives he is personally safe from the just power of the United States, and therefore is not affraid to make known the place of his abode. However this may be; as it is known where he is to be found and that he is within one of the states, and consequently within the arm of justice of the United States, he ought to be within the jurisdiction & power of the circuit court of Pennsylvania for the purpose of a fair trial and until he is so he ought not to be pardoned.
        It is in the power of the judge of Kentucky district to issue his warrant for apprehending and removing him from that state to this; and that this may be done a copy of the indictment should be sent to the judge which accompanied with proof of the identity of Daniel Hamilton, will authorize his apprehension and removal.
        Relative to the petition for a general pardon the principle above stated is deemed applicable and is corroborated by another, namely befor any person is pardoned he should himself condescend to solicit it.
        
        I cannot think it expedient under these circumstances to cease the prosecution against Daniel Hamilton, or at this time generally to pardon those who have heretofore been excepted. With the most perfect respect I am Sir your most obedient humble servant
        
          Charles Lee
        
      